Judgment modified so as to provide for a new trial before another justice, and as so modified affirmed, without costs of this appeal to either party. While a majority of the court are of the opinion that there was a warranty and a breach thereof, a majority of the court are also of the opinion that there was a failure to show that the plaintiff relied upon the warranty. All concur, except Sears, P. J., and Crosby, J., who dissent and vote for reversal on the ground that in their opinion there was sufficient evidence to justify the justice’s findings, both of warranty and reliance. Present — Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.